PER CURIAM
The facts in this case raise legal issues that largely are identical to those considered and decided this day in Emanuel Hospital v. Umatilla County, 314 Or 393, 840 P2d 56 (1992). We reverse the decision of the Court of Appeals, Emanuel Hospital v. Marion County, 110 Or App 215, 823 P2d 419 (1991), and remand the case to the circuit court for a factual determination as to whether the person requiring medical attention was in the custody of a Woodburn law enforcement officer and whether Emanuel Hospital complied with the requirements of ORS 30.795(3).
The decision of the Court of Appeals is reversed. The judgment of the circuit court in favor of Marion County is affirmed. The judgment of the circuit court in favor of the City of Woodburn is reversed. The case is remanded to the circuit court for further proceedings.